Brannon, Judge:
We cannot consider evidence or instructions, since the bills of exceptions presenting them cannot be considered. There is no certificate of the judge to the clerk certifying them to him to be filed as made within thirty days of the term. This certificate is the final act of the judge, his final act of authentication. If exceptions are made in term, though ever so formally executed by the judge, no one would say they were part of the record without a court order. If in vacation, this certificate and order of the judge take the place of court order. It is the final act. The order'must be recorded in the order book, and a copy appear in the transcript. There is nothing to show filing except the clerk puts the bill in the transcript. No such certificate. *603We must so bold, unless we ignore former eases. Section 9, chapter 131, Code, in words requires these things. State v. Blair, 63 W. Va. 635; Wells v. Smith, 49 Id. 78; Craft v. Mann, 46 Id. 478; Ketterman v. Railroad, 48 Id. 606.
No error appearing we must affirm the judgment.

Affirmed.